Citation Nr: 0816218	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, in pertinent part, denied the veteran's 
claim of entitlement to service connection for a back 
disability.  

In his April 2006 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board.  The Board hearing was scheduled, but the veteran 
subsequently withdrew his request for a hearing.  There are 
no other hearing requests of record, so the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d), 
(e) (2007).

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claim of entitlement to service connection.  So, 
regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part


REMAND

A review of the record discloses that the veteran has not 
been afforded a VA examination to clarify the nature, 
severity, and etiology of his back disability.  In this 
regard, the Board acknowledges that the veteran's service 
medical records indicate that the veteran reported 
experiencing severe back pain after falling backward into a 
bunker just prior to his discharge from service.  The veteran 
also reported a history of recurrent back pain and a history 
of a back injury at his separation examination.  However, his 
separation examination report shows normal clinical 
evaluation of the spine and musculoskeletal system.  There is 
also no post-service evidence of a diagnosis of a disability 
of the low back until many years post-service.  The veteran's 
private medical records first show treatment for his lumbar 
spine complaints in 1993.  According to the medical evidence 
of record, the veteran had several post-service lifting 
injuries to his back.  Specifically, the Board points out 
that the veteran was diagnosed with a herniated disc at L4-5 
after his 1993 injury, and, after his 2003 injury, he was 
diagnosed with a right L4-5 disc extrusion, moderate central 
canal narrowing at L4-5 as a result of disc bulge, facet 
hypertrophy, ligamentous thickening, and degenerative 
anterior subluxation, central canal narrowing at L5-S1, and 
left lateral L3-4 annular tear.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  

Nevertheless, the veteran's treating provider, A. W. H., 
M.D., opined in an August 2007 letter that the veteran's low 
back complaints were more likely than not related to his fall 
into the bunker in Vietnam.  Dr. H indicated that his initial 
low back pain was a likely contributing factor to the 
veteran's subsequent low back problems.  However, Dr. H did 
not provide a rationale for his opinion, or otherwise refer 
to any credible supporting evidence that the veteran's back 
disability was related to his service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  
Similarly, it is unclear whether Dr. H reviewed the veteran's 
claims file in its entirety, as his opinion does not address 
the veteran's post-service injuries, including his multiple 
occupational injuries after his service.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Court rejected a 
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, the Board finds that the veteran should be 
afforded a VA examination in order to determine nature and 
etiology of the veteran's back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his back 
disability, including whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to his 
service in the military.  In rendering 
this opinion, the examiner should conduct 
all necessary diagnostic testing and 
evaluation.  The requested determination 
should also take into consideration the 
veteran's medical, occupational, 
and recreational history prior to, 
during, and since his military service.  
To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, 
including a copy of this remand, the 
veteran's separation examination report, 
and pertinent post-service medical 
records.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

2.  Thereafter, the RO should consider 
all additional evidence received since 
the statement of the case in September 
2007, and readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

